DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 12-13, 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al. (PGPUB 20170221563), hereinafter as Taniguchi.
Regarding claim 8, Taniguchi teaches a memory device, comprising: 4U.S. Patent Application Serial No. 17/094,307 Reply to Office Action of December 9, 2021 an array of bit cells arranged in rows and columns (Fig 2); 
each row having a first word line (Fig 11, WL) corresponding thereto; 
each column having a first bit line corresponding thereto and a first bit line bar corresponding thereto (Fig. 11 BLT, BLB); 
each of the bit cells comprising: 
an SRAM cell including a storage node, the storage node including a first inverter having an input node and an output node (Fig 11, inverters inside SRAM cell 2), and a second inverter having an input node connected to the output node of the first inverter and an output node connected to the input node of the first inverter (Fig 11); 
a first SRAM access transistor connected between the output node of the first inverter and the first bit line (Fig 11, gate 6a), the first SRAM access transistor having a gate terminal connected to the first word line; 
a first MRAM cell  (Fig 11, RT1) connected between the output node of the first inverter and a second bit line; 
a first MRAM access transistor (Fig 11, ST1) connected to the first MRAM cell and having a gate terminal connected to a second word line (Fig 11, CG1);
a second MRAM cell (Fig 11, RB1) connected between the output node of the second inverter and the second bit line; and 
a second SRAM access transistor (Fig 11, SB1) connected to the second MRAM cell, and having a gate terminal connected to the second word line.
Regarding claim 12, Taniguchi teaches the first MRAM access transistor is connected between the first MRAM cell and the output node of the first inverter, and the second MRAM access transistor is connected between the second MRAM cell and the output node of the second inverter (Fig 11).  
Regarding claim 13, Taniguchi teaches the first MRAM access transistor is connected between the first MRAM cell and the second bit line, and the second MRAM access transistor is connected between the second MRAM cell and the second bit line (Fig 11).  
Regarding claim 23, Taniguchi teaches each of the bit cells further comprises: 
a plurality of first MRAM cells including the first MRAM cell, each of the plurality of first MRAM cells connected between the output node of the first inverter and the second bit line (Fig 11, RT1-3); 
a plurality of second word lines including the second word line (Fig. 11, CG1-3); 
a plurality of first MRAM access transistors including the first MRAM access transistor, each of the plurality of first MRAM access transistors connected to a respective one of the first MRAM cells and having a gate terminal connected to a respective one of the second word lines (Fig 11, ST1-3); 
a plurality of second MRAM cells including the second MRAM cell, each of the plurality of second MRAM cells connected between the output node of the second inverter and the second bit line (Fig 11, RB1-3); 
a plurality of second MRAM access transistors including the second MRAM access transistor, each of the plurality of second MRAM access transistors connected to a respective one of the second MRAM cells and having a gate terminal connected to the respective one of the second word lines (Fig 11); and 
wherein each of the plurality of second word lines is configured to receive a respective control signal to selectively connect the corresponding first and second MRAM cells to the respective first bit line and first bit line bar (Fig 11).
Regarding claim 24, Taniguchi teaches each of the plurality of first access transistors is connected between its corresponding first MRAM cell and the first bit line, and each of the plurality of second access transistors is connected between its corresponding second MRAM cell and the first bit line bar (Fig 11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi,  in view of Horii et al. (PGPUB 20080025070), hereinafter as Horii.
Regarding claim 1, Taniguchi teaches a memory device including a plurality of bit cells, each bit cell comprising: 
an SRAM cell (Fig 1, SRAM cell 2) having a storage node (Fig 1, node SNT) selectively connectable to a first bit line (Fig 1, BLT1) in response to a control signal received on a first word line (Fig 1, WL); 
a first access transistor (Fig 1, gate 6a) connected between the storage node and the first bit line, and having a gate terminal connected to the first word line (Fig 1); 
an MRAM cell (Fig 1, RT1) selectively connectable to the storage node of the SRAM cell in response to a control signal received on a second word line (Fig 1, CGT1); and 
a second access transistor (Fig 1, ST1) connected between the MRAM cell and a second bit line (Fig 1, MS1), and having a gate terminal connected to the second word line to selectively connect the MRAM cell to the second bit line in response to the control signal (Fig 1).
But not expressly MRAM cells selectively connectable to second bit line by a gate between the RRAM element and the second bit line,
Horii teaches selectively connect to a node through a gate (Fig 12 and Fig 13 showing selection transistor positions can be either side for memory element, i.e. selection transistor can be positioned at bl side, and/or sl side);
Since Horii and Taniguchi are both from the same field of semiconductor memory device, the purpose disclosed by Horii would have been recognized in the pertinent art of Taniguchi. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use selection gate positioned as in Horii into the device of Taniguchi for the purpose of controlling the conducting path of the nonvolatile memory element of a memory cell. 
Regarding claim 7, Taniguchi teaches each bit cell comprises a plurality of the MRAM cells selectively connectable to the storage node of the SRAM cell (Fig 1).

Claim 6, 9, 14-15, 17, 19-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi and Horii, in view of Fujimori (PGPUB 20190279700), hereinafter as Fujimori.
Regarding claim 6, Taniguchi and Horii teach a device as in rejection of claim 1,
But not expressly MRAM cell comprises a MTJ.
Fujimori teaches MRAM cell comprise a MTJ (Fig 1 and [0024]).
Since Fujimori and Taniguchi are both from the same field of semiconductor memory device, the purpose disclosed by Fujimori would have been recognized in the pertinent art of Taniguchi. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use MTJ as in Horii into the device of Taniguchi for the purpose of enabling the MRAM cell element. 
Regarding claim 9, argument used in rejection of claim 6 applies.
Regarding claim 14, Taniguchi teaches a method  comprising: 
providing a memory bit cell including an SRAM cell and an MRAM cell (Fig 6); 
in response to a first event, writing data from a first storage node of the SRAM cell to a first MTJ of the MRAM cell, and writing data from a second storage node of the SRAM cell to a second MTJ element of the MRAM cell (Fig. 6, and [0087]); 
in response to a second event, writing data from the first MTJ of the MRAM cell to the first storage node of the SRAM cell, and writing data from the second MTJ element of the MRAM cell to the second storage node of the SRAM cell (Fig. 5 and [0067]). 
 But not expressly MRAM cell comprises a MTJ.
Fujimori teaches MRAM cell comprise a MTJ (Fig 1 and [0024]).
The reason for combining the references used in rejection of claim 6 applies.
Regarding claim 15, Taniguchi teaches electrically disconnecting the MRAM cell from the SRAM cell for read and write operations of the SRAM cell (Fig 5, the ST1 and SB1 are selectively turned on/off).  
Regarding claim 17, Taniguchi teaches writing data from the SRAM cell to the MRAM cell comprises applying an MRAM control signal to an MRAM word line to turn on an MRAM access transistor and electrically connect the MRAM cell to the SRAM cell (Fig 5).
Regarding claim 19, Taniguchi teaches writing data from the first and second storage node of the SRAM cell to the respective first and second MTJ elements includes sequentially writing the data from the first and second storage node of the SRAM cell to the respective first and second MTJ elements (Fig 3).
Regarding claim 20, Taniguchi teaches writing data from the SRAM cell to the MRAM cell includes writing data from the first storage node of the SRAM cell to a first plurality of MTJ elements, and writing data from the second storage node of the SRAM cell to a second plurality of MTJ elements (Fig 3).
Regarding claim 21, Taniguchi teaches each bit cell further comprises: the storage node including first and second output nodes (Fig 1, node SNB); 
a third access transistor connected between the second output node and a first bit line bar, and having a gate terminal connected to the first word line (Fig 1, gate 6b); 
a fourth access transistor connected between the second MTJ and the second bit line, and having a gate terminal connected to the second word line (Fig 11).
Fujimori teaches the MRAM cell including a first MTJ (Fig 1 and [0024]).
Horii teaches selectively connect to a node through a gate (Fig 12 and Fig 13 showing selection transistor positions can be either side for memory element, i.e. selection transistor can be positioned at bl side, and/or sl side);
The reason for combining the references used in rejection of claim 6 applies.
Regarding claim 22, Taniguchi teaches the MRAM cell includes: a third MTJ connected between the first output node and the third bit line; and a fourth MTJ connected between the second output node and the third bit line (Fig 11, line MS2 as “third bit line”).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi and Fujimori, in view of Wang et al. (PGPUB 20120320658), hereinafter as Wang.
Regarding claim 16, Taniguchi and Fujimori teach a method as in rejection of claim 14, 
But not expressly the first event is a power down and wherein the second event is a power up
Wang teaches the first event is a power down and wherein the second event is a power up ([0006]).  
Since Wang and Taniguchi are both from the same field of semiconductor memory device, the purpose disclosed by Wang would have been recognized in the pertinent art of Taniguchi. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use nonvolatile memory cell to store data as in Wang into the device of Taniguchi for the purpose of restoring data after power up. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827